DETAILED ACTION
This action is responsive to the amendments filed on 11/25/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/9/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 14 and 18; the present invention is directed to a method, apparatus, and a non-transitory computer readable medium for processing and generating covariance matrices in a delay-Doppler domain and/or channel state information (CSI) via specific steps/functions.  The limitations of the independent claims, as filed on 11/25/2020, are each incorporated by reference into this section of the Office action.
	The closest prior art of record are Davydov et al. (US 2019/0326959) and Hadani et al. (US 2019/0081836).
	Davydov et al. (US 2019/0326959) shows a similar invention where the user device/apparatus/equipment (UE) receives CSI-RSs from a network device (e.g. base station), the received CSI-RSs are used to determine a channel response H 
	Hadani et al. (US 2019/0081836) shows a similar invention for orthogonal time frequency and space (OTFS) modulation and demodulation by base station (BS) and UE, respectively.  Where the UE receives reference signals (RSs) from the BS and performs channel estimations and at least one channel covariance matrix using the received RSs (see at least [0055-0064], various R matrix/matrices), which are applicable to Delay-Doppler domain via Discrete Symplectic Fourier Transform (DSFT).  The UE is also stated to send CSI back to the BS in some implementations [0042], although the vague teaching of CSI feedback is not elaborated upon.  However, the aspects of the Delay-Doppler domain are used in a decision feedback equalization process solely contained within the UE (see figures 3-8 for various embodiments).
	However, the prior art of record (including but not limited to Davydov et al. and Hadani et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (below, with emphasis added):

1. 	A method, comprising: 
	decomposing, by a device comprising a processor, covariance matrices into a first covariance matrix, a second covariance matrix, and at least a third covariance matrix, wherein the covariance matrices are in a time-frequency domain based on a channel estimation; and 
	determining, by the device, a group of covariance matrices in a delay doppler domain as a function of respective transforms applied to the first covariance matrix, the second covariance matrix, and the third covariance matrix.

	a processor; and 
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
		transforming respective matrices of a group of component matrices into respective covariance matrices in a delay doppler domain, wherein the group of component matrices are based on a decomposition of a channel covariance matrix in a time-frequency domain; and 
		determining channel state information feedback in the delay doppler domain.

18. 	A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
	decomposing a channel covariance matrix into a group of component matrices, wherein the channel covariance matrix is in a time-frequency domain; and
	determining channel state information feedback in a delay doppler domain based on a transformation of respective matrices of the group of component matrices into respective covariance matrices in the delay doppler domain.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each independent claim allowable, not solely the emphasized portions above (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/10/2021